In a hybrid action and proceeding pursuant to CPLR 3001 and CPLR articles 78 and 63, inter alia, for a judgment declaring (1) that the environmental review by the Town Board of the Town of East Hampton of a project involving the widening and overlay of the main runway at the East Hampton Airport did not comply with the requirements of the State Environmental Quality Review Act, and (2) the Town of East Hampton Town Resolution No. 928 of 1997, and the 1994 Airport Layout Plan to be null and void, the appeal, as limited by the appellants’ brief, is from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated September 26, 2000, as denied their motion pursuant to CPLR 5015 (a) (2), in effect, to vacate a judgment of the same court dated October 6, 1998, on the ground of newly-discovered evidence.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellants’ motion. Contrary to their contentions, all of the claims asserted in the Supreme Court and on this appeal are barred by the doctrine of res judicata based on the decision and order of this Court dated June 5, 2000, in connection with a prior appeal (see, Matter of Gorman v Town Bd., 273 AD2d 235). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.
70